Citation Nr: 0117029	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than March 5, 1998, 
for an award of a 100 percent schedular rating for service-
connected schizophrenic reaction.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 through 
August 1969.

Historically, it is noted that in a March 2000 decision, the 
Board granted a 100 percent schedular rating for the 
veteran's service-connected schizophrenic reaction, subject 
to assignment of an effective date by the RO; and denied the 
veteran's claim for a total rating based on individual 
unemployability (TDIU) as moot.  See Green v. West, 11 Vet. 
App. 472, 476 91998) (veteran with 100 percent schedular 
rating for service-connected disability is for that reason 
not eligible for TDIU evaluation).  The veteran did not 
appeal the decision of the Board.

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which effectuated the March 2000 Board 
decision.  In the March 2000 rating decision, the RO assigned 
an 100 percent schedular evaluation to the service-connected 
schizophrenic reaction, effective from March 5, 1998.  The 
veteran has appealed the assignment of this effective date, 
and that issue is now before the Board.

The Board notes that the veteran's attorney has also 
submitted argument as to the veteran's entitlement to an 
earlier effective date for a TDIU rating.  However, the 
veteran has never been awarded a TDIU rating.  The March 2000 
rating decision only assigned an effective date for the award 
of an 100 percent schedular evaluation for the service-
connected schizophrenic reaction.  In the absence of any 
contention of clear and unmistakable error, the Board finds 
that the RO has properly characterized the issue on appeal as 
entitlement to an effective date earlier than March 5, 1998, 
for assignment of an 100 percent schedular rating for 
schizophrenic reaction.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The RO in a rating decision dated January 18, 1991, 
denied the veteran's claim for an increased rating in excess 
of 50 percent; the veteran did not file a notice of 
disagreement within one year of the mailing of the notice of 
the January 1991 rating decision.

3.  The veteran submitted a claim for increased compensation 
for schizophrenic reaction based on individual 
unemployability on March 5, 1998.

4.  In a decision dated in March 2000, the Board granted an 
100 percent schedular rating for the veteran's service-
connected schizophrenic reaction.

6.  In a rating decision dated in March 2000, the RO 
effectuated the Board's decision granting a 100 percent 
schedular evaluation for the veteran's schizophrenic 
reaction, and assigned an effective date of March 5, 1998, 
the date of receipt of the veteran's claim for an increased 
rating.

7.  The record does not contain evidence of an earlier claim 
for increase following the RO's January 1991 rating decision.

8.  The record does not contain medical evidence showing an 
increase in disability within the one-year period prior to 
the March 1998 claim and before the current effective date of 
March 5, 1998.



CONCLUSIONS OF LAW

1.  The January 18, 1991 RO rating decision is final.  38 
C.F.R. §§ 20.200, 20.201, 20.204, 20.302(a) (2000).

2.  The criteria for assigning an effective date earlier than 
March 5, 1998 for the award of a 100 percent evaluation for 
the service-connected schizophrenic reaction have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9405 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Issue

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  With regard to the 
earlier effective date for a 100 percent rating for 
schizophrenic reaction, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
under that law have been fulfilled.  

The RO has met its duty to assist the veteran in the 
development of this claim under the VCAA.  By virtue of the 
Statement of the Case (SOC) issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The discussions in the rating 
decision, and SOC sent to the veteran informed him of the 
information and evidence needed to substantiate this claim, 
and complied with VA's notification requirements.  With 
regard to the duty to assist, the Board notes that as to the 
legal issue of entitlement to an earlier effective date, it 
is the date of receipt of non-VA medical records, and the 
historical rather than current VA medical records that are 
pertinent.  In this regard, the RO has obtained the veteran's 
VA medical records dated from August 1997 to March 1998.  The 
veteran has submitted private medical records from the 
University Hospital psychiatric clinic, dated from 1988 to 
June 1998.  The veteran also reported during his April 1998 
VA examination that he was currently being following for his 
psychiatric disorder at the University Hospital.  He further 
testified during the personal hearing conducted in October 
1998 that he had received treatment for his service-connected 
disability from a psychiatrist at the University Hospital off 
and on for years.  He indicated that he became aggravated at 
a doctor in approximately 1995 and did not return until 1997.  
He further indicated that he was aware he could obtain 
treatment at the VA but chose not to do so.  Thus, the Board 
finds that there is no indication that there are any 
pertinent VA or private treatment records which the RO has 
not obtained.  Thus, the Board concludes that the duty to 
assist is satisfied.

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

II.  Issue on Appeal

The veteran contends that his entitlement to a 100 percent 
evaluation for schizophrenic reaction should be effective 
from the date he submitted a claim in either 1974, 1988 or 
1990.  The Board notes that, in September 1969, the veteran 
was initially granted service connection and assigned a 
temporary 50 percent rating for schizophrenic reaction.  
Following VA examination, the RO assigned a permanent 
disability evaluation of 30 percent in June 1970.  An 
evaluation in excess of 30 percent was subsequently denied in 
rating decisions issued in February 1975 and June 1979.  The 
RO increased the veteran's disability evaluation from 30 to 
50 percent for schizophrenic reaction by rating decision 
dated in November 1988.  An evaluation in excess of 50 
percent was subsequently denied in a rating decision issued 
on January 18, 1991.  The veteran was informed of those 
rating decisions, but did not appeal.  Thus, those rating 
decisions are final.  No appropriate collateral attack of 
those decisions has been initiated.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  Thus, if it is factually ascertainable 
that the disability increased within one year preceding the 
date of a claim for increase, the effective date of increased 
compensation will be the date the disability increased within 
that year.  If the evidence shows that the disability 
increased after the claim for increase is filed, the 
effective date of increased compensation will be the date 
after the claim was filed on which the increase in disability 
is shown.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

As the RO assigned an effective date of March 5, 1998 for the 
100 percent evaluation, the initial inquiry concerns whether 
there was a claim for increased rating filed before the 
current effective date of the 100 percent evaluation in March 
1998.

The appellant submitted a written statement on March 5, 1998, 
in which he indicated he was filing a "claim for an increase 
to include unemployability due to schizophrenia."  The RO 
thereafter scheduled the appellant for a VA examination which 
took place in April 1998, and obtained the veteran's VA 
medical records from 1997.  Based on these reports, the RO 
denied an evaluation in excess of 50 percent as well as a 
TDIU evaluation in a rating decision issued in June 1998.  
The appellant appealed.  

In August 1998, private medical records were received from 
University Hospital, showing treatment for various 
psychiatric diagnoses from December 1988 to June 1998.  In 
October 1998, the veteran testified at a personal hearing 
conducted at the RO and submitted additional private medical 
records from St. Lukes Hospital, dated in 1988.  The RO 
continued to deny the veteran's claims.  

The Board in its March 2000 decision, based primarily on the 
results of the April 1998 VA examination, found that the 
veteran was entitled to a 100 percent schedular evaluation 
for his service-connected schizophrenic reaction.  
Thereafter, the RO in a rating decision dated in March 2000, 
assigned a 100 percent schedular evaluation, effective from 
March 5, 1998.

The appellant's attorney has argued that the appellant is 
entitled to an earlier effective date by virtue of 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  The 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of a case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is shown 
to have occurred (date entitlement arose) (38 
C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim 
by a year or less, the date that the increase is 
shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim 
by more than a year, the date that the claim is 
received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2) (2000).

In this case, the January 1991 rating decision is final.  
Neither it nor any claim that precipitated it may be used as 
a basis for the assignment of an earlier effective date for 
the 100 percent rating.  As noted above, the date of the 
claim is March 5, 1998.  The RO used this date as the 
effective date of the increased rating.

Assuming, without deciding, that the private medical records 
received in August 1998, would also support the assignment of 
a 100 percent rating, the Board notes that according to the 
veteran's argument, this would, then, establish that the 
increase in disability had preceded the March 1998 claim by 
more than a year.  In that instance, the effective date of 
the 100 percent rating would be the date that the claim was 
received, i.e., March 5, 1998.  Furthermore, under 38 C.F.R. 
§ 3.157(b)(2), the informal claim based on such evidence is 
the date of receipt of such evidence, not the date that it is 
written.  These private medical records were not received by 
the RO until August 1998.  

The Board has also reviewed the record to determine whether 
an informal claim was filed prior to March 5, 1998.  VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a).  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  Under 38 C.F.R. § 3.155, an informal 
claim consists of any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of the claimant who is not sui 
juris.

The regulations also stipulate that under 38 C.F.R. § 3.157, 
an informal claim may consist of a report of examination or 
hospitalization.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  The Court has held that a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  Crawford v. Brown, 5 Vet. App. 33, 35-6 
(1993); 38 C.F.R. § 3.157.

A review of the appellant's claims file reflects that there 
was no informal claim meeting the requirements of 38 C.F.R. § 
3.155 and 38 C.F.R. § 3.157 filed following the RO's January 
1991 final decision and prior to the veteran's March 5, 1998 
successful application for increased compensation.  In fact, 
the Board notes that there was no evidence received or 
submitted for the record during that period.  Furthermore, 
the RO undertook a search for VA medical records dated 
between August 1997 and March 1998.  These VA outpatient 
records contained no record of any actual psychiatric 
treatment during that time period.  Nor has the veteran 
indicated that any such VA records of psychiatric treatment 
from 1997 exist.  Rather, the veteran reported at the VA 
examination conducted in April 1998, that he was currently 
being following for his psychiatric disorder at a non-VA 
medical facility, the University Hospital.  The private 
medical records received from that facility indicate that the 
veteran had been seen for frequent appointments in 1995 until 
September 1995.  He then did not return to the psychiatry 
clinic until November 1997 for evaluation and treatment.  
Thereafter, the records indicate he was seen bi-weekly for 
therapy.  The veteran also testified at the personal hearing 
conducted in October 1998, that he had not been treated by VA 
for his psychiatric disorder in many years.

After careful review of the evidence of record, the Board 
finds no evidence of an earlier informal claim for an 
increased rating within the relevant period.  The evidence of 
record does not contain any VA medical evidence dated between 
March 5, 1997 and March 5, 1998 or private medical evidence 
received during that time period meeting the legal 
requirements as set forth above for an informal claim.  Meeks 
v. West, 216 F. 3d 1363 (Fed. Cir. 2000).  Therefore, there 
are no pending claims relating to the service-connected 
schizophrenic reaction disability prior to March 5, 1998.  
The Board finds that the record does not contain any 
communication that may reasonably be construed as an informal 
claim within the year preceding the formal application for 
increased compensation in March 1998 to allow for an earlier 
effective date.  38 C.F.R. § 3.157.

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim.  38 C.F.R. § 3.160(e).  Clearly, the 
appellant's claim for an evaluation in excess of 50 percent 
for a psychiatric disorder was disallowed in the January 1991 
rating decision.  The written statement received from the 
veteran on March 5, 1998 constituted a claim for increase.  
Therefore, it is clear, in considering whether an effective 
date earlier than March 5, 1998, could be assigned, that the 
later of the two dates, the date of receipt of the claim or 
the date entitlement arose, is to be used for the effective 
date and not the earlier.  In the absence of evidence of an 
earlier claim following the January 1991 rating decision, and 
in the absence of medical evidence showing an increase in 
disability within the one year period prior to the March 1998 
claim and current effective date of March 5, 1998, the Board 
must conclude that there is no basis upon which to assign an 
earlier effective date for the 100 percent evaluation of the 
service-connected schizophrenic reaction.


ORDER

Entitlement to an effective date earlier than March 5, 1998, 
for the grant of a 100 percent evaluation for the service-
connected schizophrenic reaction is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 


